Citation Nr: 1137540	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-19 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1957 to May 1958.

These matters come before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

In correspondence received by the RO in June 2007, the Veteran requested a hearing with a Decision Review Officer.  In correspondence dated in September 2007, the Veteran, through his representative, withdrew this request.

These matters were previously before the Board in May 2009 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the appeals management center substantially complied with the Board's remand directives. 

In a July 2011 informal hearing presentation, the Veteran's representative referenced an issue of "entitlement to service connection for bilateral hand injury."  The Board previously remanded that issue to the Appeals Management Center (AMC) in May 2009.  In June 2011, the AMC granted the Veteran's claim for service connection for degenerative joint disease of the right and left wrists (claimed as bilateral hand injury).  Therefore, there is no longer any issue with regard to entitlement to service connection for bilateral hand injury for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The competent credible medical evidence of record is against a finding that the Veteran's bilateral hearing loss disability is causally related to active service.

2.  The competent credible medical evidence of record is against a finding that the Veteran has tinnitus causally related to active service.

3.  The Veteran is less than credible with regard to any statement that he has had bilateral hearing loss disability and/or tinnitus since service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in November 2005, VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The notice did not inform the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman; such notice was provided to the Veteran in correspondence dated in June 2009.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains a VA examination report, lay statements, and the Veteran's statements in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  

The evidence of record includes a May 1976 National Personnel Records Center (NPRC) letter to the Veteran which informed him that his medical records could not be found and were presumable among those thought to have been destroyed in a 1973 fire at NPRC.  A November 2005 NPRC response to the RO's request for verification of the Veteran's periods of service, reflects that the Veteran's service records are fire-related and unavailable.  When records in government custody are lost or destroyed, VA has a heightened duty to assist the claimant in developing the claim. See Russo v. Brown, 9 Vet, App. 46, 51 (1996).

The Veteran, with regard to acoustic trauma (an explosion), stated that he had treatment for a hand injury while in service in Germany.  A January 2006 formal finding of unavailability of the Veteran's STRs is of record.  An August 2006 NPRC response to the RO's request for clinical records reflects no index was found for clinical records for Meinheim in 1957.  An August 2010 NPRC response reflects that there are no STRs or Surgeon General Office (SGO) reports for Mannheim Germany from October 1957 through December 1957.  An April 2011 NPRC response reflects that morning reports for the Veteran's alleged unit from November 1957 through December 1957 are negative for any alleged incident.  Based on the foregoing, the Board finds that VA has fulfilled its duty to assist and no further duty is required with regard to obtaining records.  

A VA examination and opinion with respect to the issues on appeal was obtained in January 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate.  It considers the pertinent evidence of record, to include statements of the Veteran regarding in-service acoustic trauma, and audiological records.  Rationale was provided for the opinion proffered.  The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Although the January 2010 VA examination report does not fully describe the functional effects, the Board finds no prejudice results to the Veteran and, as such, the Board may proceed with a decision.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  As the Board finds, in the decision below, that service connection is not warranted in the present case, no rating will be assigned, and there is no potential for application of 38 C.F.R. § 3.321(b).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss and/or tinnitus, as organic diseases of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing loss. Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record includes a January 2010 VA examination report.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
45
LEFT
15
15
15
40
40

The VA examination report reflects that the Veteran does have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran avers that while in service, in November 1957, a detonator cap from a mine exploded in his hands.  He has also alleged that he was assigned to an engineer unit with constant exposure to "all types" of noises.  The evidence of record does not include a DD 214 listing the Veteran's military occupational specialty (MOS) in service.  There is no evidence of record contrary to the Veteran's assertions, and, in giving the benefit of the doubt to the Veteran, the Board finds that some acoustic trauma is consistent with service in the Army.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The January 2010 VA examiner opined that the Veteran's hearing loss is not caused by or a result of acoustic trauma.  He further stated

[The Veteran's] time in the military was short as he explained that he was exposed to a mine cap detonation which affected his [left] hand and both ears (especially his left).  He stated he was discharged shortly after he was treated.  The status of his hearing was not discovered as they were said to have been lost in the St. Louis fire.  His post military noise exposures were considered insignificant.  His present hearing status shows reasonably good hearing for a male of 75 years of age.  This mild to moderate impairment restricted to [3,000] Hz. and above[,] 50 years after discharge implies his hearing was significantly better in 1958 accounting for the normal effects of aging.  In addition, the symmetry in hearing also lowers his account of a blast affecting his [left] ear.  These data do not support a claim for hearing loss.  

Thus, there is no clinical evidence that the Veteran's hearing loss disability is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's hearing loss is against any such finding.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing loss).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); in addition, people who know him are competent to state that he has expressed difficulty hearing.  However, the Board finds that the opinion of the examiner is more probative than the lay statements because the examiner has medical expertise in the subject area.  

In addition, the Board finds, based on the record as a whole, that the Veteran is less than credible with regard to any statements that he has had hearing loss since service.  The earliest clinical evidence of hearing loss is in January 2010, more than 50 years after separation.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  The Board notes that the Veteran, in 1983, wrote a letter regarding the mine cap explosion.  He wrote that, due to the explosion, he suffered damaged nerves, poor circulation, and skin discoloration.  He did not note any hearing loss.  The Board finds that if the Veteran had experienced hearing loss since the incident, it would have been reasonable for him to have noted his other disabilities; he did not.  

When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service, or credible evidence of continuity of symptomatology is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 
 
Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss disability because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current tinnitus.

As noted above, the Board finds that the second element of a claim for service connection has also been met.  

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted above, that the third requirement for service connection has not been met.  

The Veteran avers that he has had, since service, intermittent recurrent tinnitus every two to three days lasting 10 to 20 minutes per episode.  The January 2010 VA examiner opined that the Veteran's tinnitus is not caused by or a result of acoustic trauma.  He stated:

[The Veteran's] time in the military was short as he explained that he was exposed to a mine cap detonation which affected his [left] hand and both ears (especially his left).  He stated he was discharged shortly after he was treated.  The status of his hearing was not discovered as they were said to have been lost in the St. Louis fire.  His post military noise exposures were considered insignificant.  His present hearing status shows reasonably good hearing of for a male of 75 years of age.  This mild to moderate impairment restricted to [3,000] Hz. and above[,] 50 years after discharge implies his hearing was significantly better in 1958 accounting for the normal effects of aging.  In addition, the symmetry in hearing also lowers his account of a blast affecting his [left] ear.  These data do not support a claim for hearing loss.  The same opinion and logic follows his claim for periodic tinnitus.  Any tinnitus present is more likely than not related to other medical conditions rather than acoustic trauma.  The good hearing at age 75 is not a strong indicator of tinnitus attributable [to] acoustic trauma.

Thus, there is no clinical evidence that the Veteran's tinnitus is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's tinnitus is against any such finding.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  The Board has considered the Veteran's allegation of continuity of symptomatology since acoustic trauma in service.  In this regard, the Board notes that the Veteran reported "intermittent" tinnitus, and not constant tinnitus.  The examiner, who also considered this statement, still concluded that the Veteran's tinnitus was not related to acoustic trauma.  The Board finds that the opinion of the examiner, who has medical expertise in the subject area, is more probative than the lay statements of record.

In addition, the Board finds, based on the record as a whole, that the Veteran is less than credible with regard to any statements that he has had tinnitus since service.  The Board notes that the earliest clinical evidence of tinnitus is in January 2010, more than 50 years after separation.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) and also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, the Board notes that the Veteran, in 1983, wrote correspondence regarding the mine cap explosion.  While he alleged that he had suffered damaged nerves, poor circulation, and skin discoloration as a result of an explosion, he did not note any tinnitus.  The Board finds that if the Veteran had experienced tinnitus since the incident, it would have been reasonable for him to have noted it when he noted his other disabilities; he did not.  

As noted above, the threshold for allowance of a claim is not lowered due to the loss of medical records.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


